DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Su (US 4,468,229).
Regarding claim 1, Su discloses a method for dyeing a functional contact lens (Col 10, lines 9-57), comprising steps of: providing a lens body; formulating a first solution, wherein the first solution is an ionic salt solution containing an alkali, wherein the alkali refers to sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid or sodium tetraborate (Col 10, lines 9-57; 1.0M Sodium carbonate solution is used for 10 minutes); placing the lens body in the first solution and reacting at 30°C to 80°C (Col 7, lines 17-27; aqueous medium temperature is up to 40°C); formulating a second solution, wherein the second solution is an ionic salt solution containing at least one reactive dye (Col 10, lines 9-57; 1ml of 1.0M sodium carbonate is added to dyestuff); and placing the lens body in the second solution and reacting at 30°C to 80°C (Col 7, lines 17-27; aqueous medium temperature is up to 40°C); wherein the at least one reactive dye reacts with the lens body to form a covalent bond with a surface portion of the lens body (Col 5, lines 28-33; reactive dyes form covalent bonds with lens polymer).
Regarding claim 2, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57), further comprising a step of: placing the lens body in the first solution and reacting at 30°C to 80°C for 10 to 60 minutes (Col 10, lines 9-57; Col 7, lines 17-27; Medium is held at temp of up to 40°C and lens is placed for 10min in 1.0M solution of sodium carbonate).
Regarding claim 3, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57), further comprising a step of: placing the lens body in the second solution and reacting at 30°C to 80°C for 10 to 60 minutes (Col 10, lines 9-57; Col 7, lines 17-27; Medium is held at temp of up to 40°C and lens is placed for 60min in a second solution including sodium carbonate and dyestuff).
Regarding claim 4, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57), wherein the step of placing the lens body in the second solution and reacting at 30°C to 80°C further comprises a step of: forming a dye layer on the surface portion of the lens body (Col 7, lines 17-40; solution temp is held at up to 40°C a dye layer is formed by covalent bonding to lens polymer on both sides of lens).
Regarding claim 10, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57), wherein the reactive dye is selected from a group consisting of a black dye, a yellow dye, an orange dye, a blue dye, and a red dye or a combination thereof (Col 10, lines 9-57; a combination of dyes including a black dye used to create brown reactive dye).
Regarding claim 17, Su discloses a functional contact lens comprising a lens body (Col 10, lines 9-57), the lens body comprising a dye layer, wherein the dye layer is disposed in a surface portion of the lens body (Col 7, lines 17-40; a dye layer is formed by covalent bonding to lens polymer on both sides of lens), and the functional contact lens is manufactured by a method comprising steps of: providing a lens body; formulating a first solution, wherein the first solution is an ionic salt solution containing an alkali, wherein the alkali refers to sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid or sodium tetraborate (Col 10, lines 9-57; 1.0M Sodium carbonate solution is used for 10 minutes); placing the lens body in the first solution and reacting at 30°C to 80°C (Col 7, lines 17-27; aqueous medium temperature is up to 40°C); formulating a second solution, wherein the second solution is an ionic salt solution containing at least one reactive dye (Col 10, lines 9-57; 1ml of 1.0M sodium carbonate is added to dyestuff which includes multiple reactive dyes); and placing the lens body in the second solution and reacting at 30°C to 80°C (Col 7, lines 17-27; aqueous medium temperature is up to 40°C); wherein the at least one reactive dye reacts with the lens body to be fixed to form a covalent bond with a surface portion of the lens body (Col 5, lines 28-33; reactive dyes form covalent bonds with lens polymer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 4,468,229) in view of Thomas (US 2008/0304009, of record). 
Regarding claim 5, Su discloses the method for dyeing a functional contact lens according to claim 4 (Col 10, lines 9-57). Su does not disclose wherein a thickness of the dye layer is 0.5 um to 40 um. Su and Thomas are related because both disclose methods for dyeing a functional contact lens. 
Thomas discloses a method for dyeing a functional contact lens (see Fig 2) wherein a thickness of the dye layer is 0.5um to 40 um (Para [0012]; color layer is preferably about 5 um to about 15 um) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein a thickness of the dye layer is 0.5um to 40 um of Thomas for the purpose of minimizing the overall thickness of the lens so as to improve user comfort. 
Regarding claim 18, Su discloses the method for dyeing a functional contact lens according to claim 17 (Col 10, lines 9-57). Su does not disclose wherein a thickness of the dye layer is 0.5um to 40 um. Su and Thomas are related because both disclose methods for dyeing a functional contact lens.
Thomas discloses a method for dyeing a functional contact lens (see Fig 2) wherein a thickness of the dye layer is 0.5um to 40 um (Para [0012]; color layer is preferably about 5 um to about 15 um) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein a thickness of the dye layer is 0.5um to 40 um of Thomas for the purpose of minimizing the overall thickness of the lens so as to improve user comfort.
Claims 6-9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 4,468,229) in view of Conte (US 2018/0100268, of record). 
Regarding claim 6, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57). Su does not disclose wherein a concentration of the alkali of the first solution is 0.01 wt% to 4 wt%, and a concentration of an ionic salt thereof is 0.01 wt% to 10 wt%. Su and Conte are related because both teach methods for dyeing functional contact lenses. 
Conte discloses a method for dyeing a functional contact lens (see Fig 2), wherein a concentration of the alkali of the first solution is 0.0l wt% to 4wt% (Para [0040]; concentration of sodium chloride is 0.9% thus concentration of chloride is 0.45%), and a concentration of an ionic salt thereof is 0.01wt% to l0 wt% (Para [0040]; concentration of sodium chloride is 0.9%)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein a concentration of the alkali of the first solution is 0.01 wt% to 4 wt%, and a concentration of an ionic salt thereof is 0.01 wt% to 10 wt% of Conte for the purpose of improving dye impregnation by adequate treatment with ionic solution.
Regarding claim 7, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57). Su does not disclose wherein a concentration of the at least one reactive dye of the second solution is 0.0l wt% to 5 wt%, and a concentration of an ionic salt thereof is 0.0lwt% to l0 wt%. Su and Conte are related because both teach methods for dyeing functional contact lenses. 
Conte discloses a method for dyeing a functional contact lens (see Fig 2), wherein a concentration of the at least one reactive dye of the second solution is 0.0l wt% to 5 wt% (Para [0040]; concentration of fluorescein sodium is 0.04%), and a concentration of an ionic salt thereof is 0.0lwt% to l0 wt% (Para [0040]; concentration of sodium chloride is 0.9%).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein a concentration of the alkali of the first solution is 0.01 wt% to 4 wt%, and a concentration of an ionic salt thereof is 0.01 wt% to 10 wt% of Conte for the purpose of improving dye impregnation by adequate treatment with ionic solution.
Regarding claim 8, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57). Su does not disclose wherein the first solution has an osmotic pressure of 300 to 800mOsm/kg H20. Su and Conte are related because both teach methods for dyeing functional contact lenses. 
Conte discloses a method for dyeing a functional contact lens (see Fig 2), wherein the first solution has an osmotic pressure of 300 to 800mOsm/kg H20 (see Fig 2; Para [0037]; Saline at 0.9% NaCl has a pressure of 308 mOsm/kg H20)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein the first solution has an osmotic pressure of 300 to 800mOsm/kg H20 of Conte for the purpose of improving dye impregnation by use of adequate osmotic pressure.
Regarding claim 9, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57). Su does not disclose wherein the second solution has an osmotic pressure of 300 to 800 mOsm/kg H20. Su and Conte are related because both teach methods for dyeing functional contact lenses. 
Conte discloses a method for dyeing a functional contact lens (see Fig 2), wherein the second solution has an osmotic pressure of 300 to 800 mOsm/kg H2O (see Fig 2; Para [0037]; osmotic pressure of second solution is 290 to 320 mOsm/kg).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein the second solution has an osmotic pressure of 300 to 800 mOsm/kg H2O of Conte for the purpose of improving dye impregnation by use of adequate osmotic pressure.
Regarding claim 11, Su in view of Conte discloses the method for dyeing a functional contact lens according to claim 6 (Su: Col 10, lines 9-57), wherein the first solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof, and the second solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof (Su: Col 10, lines 9-57; 1.0M Sodium carbonate solution is used in both, a primary soaking solution and the second dyeing solution).
Regarding claim 12, Conte discloses the method for dyeing a functional contact lens according to claim 7 (Su: Col 10, lines 9-57), wherein the first solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof, and the second solution contains sodium carbonate, sodium bicarbonate, sodium hydroxide, potassium carbonate, boric acid, sodium tetraborate or a combination thereof (Su: Col 10, lines 9-57; 1.0M Sodium carbonate solution is used in both, a primary soaking solution and the second dyeing solution). 
Regarding claim 15, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57). Su does not disclose further comprising a step of: placing the lens body in water for hydration. Su and Conte are related because both teach methods for dyeing functional contact lenses. 
Conte discloses a method for dyeing a functional contact lens (see Fig 2), further comprising a step of: placing the lens body in water for hydration (see Fig 2; Para [0040]; lens body is placed in 5ml of purified water)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with further comprising a step of: placing the lens body in water for hydration of Conte for the purpose of proper maintenance of soft contact lens in order to prevent loss of hydration.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 4,468,229) in view of Imafuku (US 2014/0362339, of record).
Regarding claim 13, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57). Su does not disclose wherein the lens body has a moisture content of 20% to 80%. Su and Imafuku are related because both teach methods for dyeing functional contact lens. 
Imafuku discloses a method for dyeing functional contact lens (Para [0067]), wherein the lens body has a moisture content of 20% to 80% (Para [0074]; the moisture content of the lens is 20 to 45%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein the lens body has a moisture content of 20% to 80% for the purpose of improving dye impregnation by use of a high moisture lens body. 
Regarding claim 14, Su discloses the method for dyeing a functional contact lens according to claim 1 (Col 10, lines 9-57). Su does not disclose wherein the lens body has an oxygen permeability range of 8x10^ (-11) to 188x10^ (-11) (cm2/sec) (ml O2/ml x mm Hg). Su and Imafuku are related because both teach methods for dyeing functional contact lens. 
Imafuku discloses a method for dyeing functional contact lens (Para [0067]), wherein the lens body has an oxygen permeability range of 8x10^ (-11) to 188x10^ (-11) (cm2/sec) (ml O2/ml x mm Hg) (see Table 1; permeability coefficient of lens body examples are between 35 x10^ (-11) - 94x10^ (-11) (cm2/sec) (ml O02/ml x mm Hg)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with wherein the lens body has an oxygen permeability range of 8x10^(-11) to 188x10^(-11) (cm2/sec) (ml O2/ml x mm Hg) for the purpose of improving dye impregnation by use of a lens body with a high oxygen permeably range for improved patient comfort.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US 4,468,229) in view of Conte (US 2018/0100268, of record) as applied to claim 15 above, and further in view of Jan (US 2018/0292576, of record). 

Regarding claim 16, Su discloses the method for dyeing a functional contact lens according to claim 15 (Col 10, lines 9-57). Su does not disclose further comprising the step of: placing the lens body in a buffer and sterilizing in parallel. Su and Jan are related because both teach methods for dyeing a functional contact lens. 
Jan discloses a method for dyeing a functional contact lens (Para [0071-0072]) further comprising the step of: placing the lens body in a buffer and sterilizing in parallel (Para [0061]; lens is placed in a phosphate buffer solution to conduct a sterilization treatment). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su with further comprising the step of: placing the lens body in a buffer and sterilizing in parallel of Jan for the purpose of stabilizing the lens as to allow for sterilization without disrupting the dye layer of the lens.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US 4,468,229) in view of Jahnke (US 2003/0165015, of record). 
Regarding claim 19, Su discloses the functional contact lens according to claim 17 (Col 10, lines 9-57), wherein the lens body comprises a concave surface and a convex surface (Col 7, lines 17-40; a dye layer is formed by covalent bonding to lens polymer on both sides of lens to indicate concave or convex surface).
Su does not disclose wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness and extends from the convex surface toward the inside of the lens body by a second thickness, and a sum of the first thickness and the second thickness is less than 40 um. Conte and Jahnke are related because both teach functional contact lenses. 
Jahnke discloses a functional contact lens (Para [0030-0031]) wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness and extends from the convex surface toward the inside of the lens body by a second thickness (Para [0065]; lens can contain layer on both convex and concave sides), and a sum of the first thickness and the second thickness is less than 40 um (Para [0065]; thicknesses of layers are preferably less than 10 microns. Added together the two layers would be less than 40 microns). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conte with wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness and extends from the convex surface toward the inside of the lens body by a second thickness, and a sum of the first thickness and the second thickness is less than 40 um of Jahnke for the purpose of minimizing the thickness of the lens as to improve patient comfort.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 4,468,229) in view of Jahnke (US 2003/0165015, of record) and Ishak (US 2011/0075096, of record). 
Regarding claim 20, Su discloses a functional contact lens (Col 10, lines 9-57) comprising a lens body, the lens body comprising a dye layer, wherein the dye layer is disposed in a surface portion of the lens body (Col 7, lines 17-40; a dye layer is formed by covalent bonding to lens polymer on both sides of lens) and wherein the dye layer containing at least one dye forms a covalent bond with the lens body (Col 7, lines 17-40; a dye layer is formed by covalent bonding to lens polymer on both sides of lens).
Su does not disclose the lens body comprises: a concave surface, wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness; and a convex surface, wherein the dye layer extends from the convex surface toward the inside of the lens by a second thickness; wherein a sum of the first thickness and the second thickness is less than 40 um and light having a wavelength in a range of 380nm to 500nm has a shielding ratio greater than 5% for the functional contact lens. Su and Jahnke are related because both teach functional contact lenses.
Jahnke discloses a functional contact lens (Para [0030-0031]) wherein the lens body comprises: a concave surface, wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness; and a convex surface, wherein the dye layer extends from the convex surface toward the inside of the lens by a second thickness (Para [0065]; lens can contain layer on both convex and concave sides that are part of a lens body); wherein a sum of the first thickness and the second thickness is less than 40 um (Para [0065]; thicknesses of layers are preferably less than 10 microns. Added together the two layers would be less than 40 microns). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Jahnke with the lens body comprises: a concave surface, wherein the dye layer extends from the concave surface toward an inside of the lens body by a first thickness; and a convex surface, wherein the dye layer extends from the convex surface toward the inside of the lens by a second thickness; wherein a sum of the first thickness and the second thickness is less than 40 um of Su for the purpose of reducing the thickness of the lens so as to improve user comfort.
Su in view of Jahnke does not disclose light having a wavelength in a range of 380nm to 500nm has a shielding ratio greater than 5% for the functional contact lens. Su in view of Jahnke and Ishak are related because both teach functional contact lenses. 
Ishak discloses a functional contact lens (see Fig 6) wherein light having a wavelength in a range of 380nm to 500nm has a shielding ratio greater than 5% for the functional contact lens (see Fig 41; Para [0188]; transmission spectra shows a shielding ratio greater than 5%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Su in view of Jahnke with light having a wavelength in a range of 380nm to 500nm has a shielding ratio greater than 5% for the functional contact lens of Ishak for the purpose of improving the light blocking capabilities as to create a more protective contact lens.
Regarding claim 21, Su in view of Jahnke and Ishak discloses the functional contact lens according to claim 20 (Ishak: see Fig 6), wherein a transmittance of light in a wavelength range of 380nm to 500nm approaches 0% in the functional contact lens (Ishak: see Fig 41; transmission graph shows light transmittance approaching 0% in a range between 380nm to 500nm), and the functional contact lens has a shielding ratio of less than 70% for light in a wavelength range 380nm to 780nm (Ishak: see Fig 41; Para [0188]; transmission graph shows a shielding ratio less than 70%).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cyr (US 2004/0102637) discloses a reactive dye with a film thickness of about 2.5 to 150 microns
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                


/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872